Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and  6-7  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al  “BSP-NET: generation compact meshes via binary space partitioning” 	arXiv:1911.06971V1 Nov 2019.


Re claim 1 Chen discloses  A computer-implemented method, comprising: receiving an input that depicts an object (see figure 3 note that the input is either voxels or images); and processing the input using a neural network)  to generate an output that defines a convex representation of the object (see abstract “a network that is trained to reconstruct a shape using a set of convenes”, wherein the output comprises, for each of a plurality of convex elements, respective parameters that define a position of the convex element in the convex representation of the object ( see section 3 layer two note that plurality of convex primitives are determined  see also equation 2  note that this equation defines the location of the convex primitives ).




Re claim 3 wherein for each of the convex elements, the respective parameters comprise: parameters that define an indicator function for the convex element (see section 3 equation 2 note that this equation defines the convex element). 

Re claim 6 Chen discloses wherein the input is one of an image of the object, a point cloud of the object, or a voxel grid of the object (see figure 3 note that input is an image or voxel data).

Re claim 7 Chen discloses further comprising: using the convex representation of the object in applications where an explicit representation of a surface is required. ( see section 1 and  see figure 1 BSPNet, quickly reconstructs a compact, i.e., low-poly, 3 model – a polygonal mesh with a small number of polygons, which can be easily textured , note that texturing could be considered an application )





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Buchaca US 11,030 474.

Re claim 13 Chen discloses receiving an input that depicts an object (see figure 3 note that the input is either voxels or images); and processing the input using a neural network)  to generate an output that defines a convex representation of the object (see abstract “a network that is trained to reconstruct a shape using a set of convenes”, wherein the output comprises, for each of a plurality of convex elements, respective parameters that define a position of the convex element in the convex representation of the object ( see section 3 layer two note that plurality of convex primitives are determined  see also equation 2  note that this equation defines the location of the convex primitives ). Chen is clearly intended to be performed on a computer however Chen  does not expressly disclose A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations of the method. Buchaca discloses A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations of the method (see 

Re claims 14-15 and 18-19 the additional features of these claims are similar to those of claims 2-3 and 6-7

Re claim 20 Chen discloses receiving an input that depicts an object (see figure 3 note that the input is either voxels or images); and processing the input using a neural network)  to generate an output that defines a convex representation of the object (see abstract “a network that is trained to reconstruct a shape using a set of convenes”, wherein the output comprises, for each of a plurality of convex elements, respective parameters that define a position of the convex element in the convex representation of the object ( see section 3 layer two note that plurality of convex primitives are determined  see also equation 2  note that this equation defines the location of the convex primitives ). Chen is clearly intended to be performed on a computer however Chen  does not expressly disclose A computer program product, encoded on one or more non-transitory computer storage media, comprising instructions that when executed by one or more computers cause the one or more computers to perform operations of the method. Buchaca discloses A computer program product, encoded on one or more non-transitory computer storage media, comprising instructions that when executed by one or more computers cause the one or more computers to perform of the method (see column 2 lines 30-40). One of ordinary skill in the art could have easily performed the method of Chen using a computer system of Buchaca and the results (the method is implemented on a a computer) would have easily been predictable. Therefore it would have been obvious to one of ordinary .


Allowable Subject Matter
Claim 8-12 are allowed. Chen discloses  A method of training a neural network that receives an input that depicts an object and processes the input to generate an output that defines a convex representation of the object (see abstract “a network that is trained to reconstruct a shape using a set of convenes”, wherein the output comprises, for each of a plurality of convex elements, respective parameters that define a position of the convex element in the convex representation of the object ( see section 3 layer two note that plurality of convex primitives are determined  see also equation 2  note that this equation defines the location of the convex primitives )., , the method comprising: receiving a training input that depicts an object; processing the training input using the neural network to generate a training output that defines a convex representation of the object (see section 3.1 note that S(x) is compared to ground truth F); sampling a plurality of points on the training input (see section 3.1 querry points x)); 

The prior art of record does not disclose the combination of for each sampled point, generating a ground truth indicator value using the training input, and a training indicator value using the convex representation of the object, wherein the ground truth indicator value determines whether the sampled point lies inside the object, and wherein the training indicator value determines whether the sampled point lies inside the convex representation of the object; and determining an update to values of parameters of the neural network by minimizing a loss function that depends on a distance between the ground truth indicator value and the training indicator value. 

s 4-5 and 16-14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669